 

Exhibit 10.6.3

 

THIRD AMENDMENT TO CREDIT AGREEMENT

 

THIS THIRD AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is made and entered
into as of March 14, 2013, by and between GREENWAY MEDICAL TECHNOLOGIES, INC., a
Georgia corporation, as the borrower (the “Borrower”), each of the lenders party
hereto (collectively, the “Lenders”), and BANK OF AMERICA, N.A., a national
banking association, as the administrative agent (together with its successors
and assigns, the “Administrative Agent”).

 

W I T N E S S E T H:

 

WHEREAS, the Borrower, the Lenders, and the Administrative Agent are parties to
that certain Credit Agreement dated as of March 22, 2011, as amended by that
certain First Amendment to, Limited Waiver and Consent Under Credit Agreement
dated as of September 23, 2011 and that certain Second Amendment to and Consent
Under Credit Agreement dated as of December 1, 2011 (as the same may be further
amended, restated, supplemented, or otherwise modified from time to time, the
“Credit Agreement”), pursuant to which, among other things, the Lenders have
extended certain financial accommodations to the Borrower;

 

WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders amend certain provisions of the Credit Agreement as set forth herein;
and

 

WHEREAS, the Administrative Agent and the Lenders have agreed to the Borrower’s
request upon and subject to the terms and conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the premises, the terms and conditions
contained herein, and other good and valuable consideration, the receipt,
adequacy and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

 

1. Definitions. All capitalized terms used herein and in the above recitals and
not expressly defined herein shall have the same respective meanings given to
such terms in the Credit Agreement. Each reference to “hereof,” “hereunder,”
“herein,” and “hereby” and each other similar reference and each reference to
“this Agreement” and each other similar reference contained in the Credit
Agreement shall from and after the date hereof refer to the Credit Agreement as
amended hereby.

 

2. Amendments to Credit Agreement.

 

(a) The definition of “L/C Expiration Date” in Section 1.01 of the Credit
Agreement is hereby amended and restated to read, in its entirety, as follows:

 

“L/C Expiration Date” means the day that is fifteen days prior to the Maturity
Date then in effect (or, if such day is not a Business Day, the next preceding
Business Day).

 

(b) The definition of “Maturity Date” in Section 1.01 of the Credit Agreement is
hereby amended and restated to read, in its entirety, as follows:

 

 

“Maturity Date” means June 19, 2013; provided, however, that if such date is not
a Business Day, the Maturity Date shall be the next preceding Business Day.

 

3. Representations and Warranties. The Borrower hereby represents and warrants
to and in favor of the Administrative Agent and the Lenders as follows:

 

(a) each representation and warranty set forth in Article V of the Credit
Agreement is true and correct in all material respects as of the date hereof
(except with respect to representations and warranties made as of an expressed
date, in which case such representations and warranties shall have been true and
correct in all material respects as of such date);

 

(b) the Borrower has the corporate power and authority to enter into this
Amendment and to do all acts and things as are required or contemplated
hereunder to be done, observed and performed by it;

 

(c) this Amendment has been duly authorized, validly executed and delivered by
one or more Responsible Officers of the Borrower, and constitutes the legal,
valid and binding obligations of the Borrower, enforceable against the Borrower
in accordance with its terms; and

 

(d) the execution and delivery of this Amendment and performance by the Borrower
under the Credit Agreement, as amended hereby, does not and will not require the
consent or approval of any regulatory authority or governmental authority or
agency having jurisdiction over the Borrower which has not already been
obtained, nor be in contravention of or in conflict with any Organization
Documents of the Borrower, or any provision of any statute, judgment, order,
indenture, instrument, agreement, or undertaking, to which the Borrower is party
or by which the Borrower’s assets or properties are bound.

 

4. Conditions Precedent to Effectiveness of Amendment. This amendment shall be
effective upon satisfaction of the following conditions precedent, each in form
and substance satisfactory to the Administrative Agent, as applicable:

 

(a) all of the representations and warranties of the Borrower under Section 3
hereof which are made as of the date hereof, shall be true and correct in all
material respects; and

 

(b) execution and delivery of this Amendment by each of the Borrower, the
Administrative Agent, and the Lenders.

 

5. Effect of Amendment; No Novation. Except as expressly set forth herein, the
Credit Agreement shall remain in full force and effect and shall constitute the
legal, valid, binding and enforceable obligation of the Borrower to the
Administrative Agent and the Lenders, and Borrower hereby restates, ratifies and
reaffirms each and every term and condition set forth in the Credit Agreement.
The terms of this Amendment are not intended to and do not serve as a novation
as to the Credit Agreement, any Note or the indebtedness evidenced thereby. The
parties hereto expressly do not intend to extinguish any debt or security
interest created pursuant to the Credit Agreement or any document executed in
connection therewith. Instead it is the express intention to affirm the Credit
Agreement and the security created thereby. The amendments agreed to herein
shall not constitute a modification of the Credit Agreement or a course of
dealing with the Administrative Agent or the Lenders at variance with the Credit
Agreement such as to require further notice by the Administrative Agent or any
Lender to require strict compliance with the terms of the Credit Agreement in
the future.

 



 



6. Counterparts. This Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which, when so
executed and delivered, shall be deemed to be an original and all of which
counterparts, taken together, shall constitute but one and the same instrument.
Delivery of an executed counterpart of this Amendment by facsimile transmission,
Adobe Corporation’s Portable Document Format, or other electronic transmission
shall be effective as delivery of a manually executed counterpart hereof.

 

7. Successors and Assigns. This Amendment shall be binding upon and inure to the
benefit of the successors and permitted assigns of the parties hereto.

 

8. Loan Document. For avoidance of doubt, the Borrower, the Administrative
Agent, and the Lenders hereby acknowledge and agree that this Amendment is a
Loan Document.

 

9. No Default. To induce the Administrative Agent and the Lenders to enter into
this Amendment and to continue to make advances pursuant to the Credit Agreement
(subject to the terms and conditions thereof), the Borrower hereby acknowledges
and agrees that, as of the date hereof, and after giving effect to the terms
hereof, there exists (a) no Default or Event of Default and (b) no right of
offset, defense, counterclaim, claim, or objection in favor of the Borrower or
arising out of or with respect to any of the Loans or other obligations of the
Borrower owed to the Administrative Agent or any Lenders under the Credit
Agreement or any other Loan Document.

 

10. Further Assurances. The Borrower agrees to take, at Borrower’s expense, such
further actions as the Administrative Agent shall reasonably request from time
to time to evidence the amendments set forth herein and the transactions
contemplated hereby.

 

11. Severability. Any provision of this Amendment which is prohibited or
unenforceable shall be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof in that
jurisdiction or affecting the validity or enforceability of such provision in
any other jurisdiction.

 

12. Recitals Incorporated Herein. The preamble and the recitals to this
Amendment are hereby incorporated herein by this reference.

 

13. Section References. Section titles and references used in this Amendment
shall be without substantive meaning or content of any kind whatsoever and are
not a part of the agreements among the parties hereto evidenced hereby.

 

14. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF GEORGIA, WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAWS.

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment under seal
as of the day and year first written above.

 

BORROWER:

GREENWAY MEDICAL TECHNOLOGIES, INC.

 

By: /s/ James A. Cochran

Name: James A. Cochran

Title: CFO

(SEAL)

ADMINISTRATIVE AGENT:

BANK OF AMERICA, N.A.,

as the Administrative Agent

 

By: /s/ Thomas M. Paulk

Name: Thomas M. Paulk

Title: Senior Vice President

(SEAL)

LENDERS:

BANK OF AMERICA, N.A., as a Lender

 

By: /s/ Thomas M. Paulk

Name: Thomas M. Paulk

Title: Senior Vice President

(SEAL)

 

